DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed 3/1/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (“Sullivan” US 20160027057), and further in view of Huici et al. ("Huici" US 20150312367)).

Regarding claim 1, Sullivan teaches a method, comprising:
selecting a specification of an anchor asset among a plurality of assets, [Sullivan – Para 0042: teaches definition of an anchor asset – one that may be presented with certainty during the online engagement] 
selecting a variety of assets from the plurality of assets based on a relationship to the anchor asset, the variety of assets including any combination of: audio, video, text, or image, wherein the variety of assets are selected based on a relationship with the anchor asset; [Sullivan – Para 0047, 0050: teaches An automated system that, given the constraints and preferences set by the asset portfolio manager, selects an ensemble of assets for co-presentation that share a similar theme.  Para 0062, 0158: teaches a collection descriptor which is a label or index indicating a theme under which the asset is grouped (e.g., sports, entertainment, justice, etc.)] 
Sullivan does not explicitly teach the anchor asset selected based on a caching gain calculation for the anchor asset, the caching gain calculation includes a likelihood that the anchor asset will be consumed in an anchor position;
arranging the selected variety of assets into an ordered set of assets to be displayed after the anchor asset during an online engagement;
caching the anchor asset and the ordered set of assets on one or more servers among a plurality of servers, the anchor asset and the ordered set of assets are available for delivery to client devices from the one or more servers, the one or more servers are geographically diverse.

However, Huici teaches the anchor asset selected based on a caching gain calculation for the anchor asset, the caching gain calculation includes a likelihood that the anchor asset will be consumed in an anchor position; [Huici – Para 0009-0011: teaches content caching that takes advantage of knowledge regarding expected user demand for content to select which content to place in a cache such that it maximizes the number of cache hits.  Para 0018: teaches the policy aims to select a subset of objects to cache from the set of N objects that maximizes cache hits according to expected future popularity]
arranging the selected variety of assets into an ordered set of assets to be displayed after the anchor asset during an online engagement; [Huici – Para 0021: teaches a caching policy wherein the content caching process sorts/ranks the objects according to their efficiency in a decreasing order and fills the cache with the set of objects that have the maximum utility until the cache is full]
caching the anchor asset and the ordered set of assets on one or more servers among a plurality of servers, the anchor asset and the ordered set of assets are available for delivery to client devices from the one or more servers, the one or more servers are geographically diverse. [Huici – Para 0009-0011: teaches content caching that takes advantage of knowledge regarding expected user demand for content to select which content to place in a cache such that it maximizes the number of cache hits.  Para 0012, Fig. 1: teaches keeping copies of frequently accessed content (or content expected to be frequently accessed) from the content origin 101 at particular cache servers 102 or groups of cache servers 102]
Sullivan and Huici are analogous in the art because they are from the same field of content delivery [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan in view of Huici to content caching for the reasons of improving efficiency by optimizing cache opportunities.

Regarding Non-transitory computer-readable storage media claims 8 and Apparatus claims 15, claim(s) 8 and 15 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. 
Therefore, claim(s) 8 and 15 is/are subject to rejections under the same rationale as applied hereinabove for claims 1.

Claims 2, 4, 9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Huici as applied to claim 1 above, and further in view of Panagos et al. ("Panagos" US 20150040173).

Regarding claim 2, Sullivan and Huici do not explicitly teaches claim 2.  However, Panagos teaches the method of Claim 1, wherein the one or more servers are selected from the plurality of servers based on a delivery cost calculation. [Panagos – Para 0049: discloses Route selection can be configured based on one or more rules, such as for example those relating to geographical proximity, available bandwidth, server availability, server load, delivery cost, client subscription level, content encoding rate (e.g., MPEG2, MPEG4, and/or other), client device type (e.g., a smartphone, a television), client connection bandwidth (e.g., LTE, Wi-Fi), client subscription level, and/or other rules licensing rules, and/or other metric.]
Sullivan, Huici, and Panagos are analogous in the art because they are from the same field of content delivery [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan and Huici in view of Panagos to delivery cost for the reasons of selecting the server that is most efficient for the system.

Regarding claim 4, Sullivan and Huici do not explicitly teaches claim 4.  However, Panagos teaches the method of Claim 1, wherein the one or more servers are selected from the plurality of servers based on a memory cost calculation. [Panagos – Para 0049: discloses Route selection can be configured based on one or more rules, such as for example those relating to geographical proximity, available bandwidth, server availability, server load, delivery cost, client subscription level, content encoding rate (e.g., MPEG2, MPEG4, and/or other), client device type (e.g., a smartphone, a television), client connection bandwidth (e.g., LTE, Wi-Fi), client subscription level, and/or other rules licensing rules, and/or other metric.]
In addition, the rationale of claim 2 is used for claim 4.

Regarding Non-transitory computer-readable storage media claims 9 and 11 and Apparatus claims 16, claim(s) 9, 11, and 16 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 2 and 4. 
Therefore, claim(s) 9, 11, and 16 is/are subject to rejections under the same rationale as applied hereinabove for claims 2 and 4.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Huici as applied to claim 1 above, and further in view of Fliam et al. ("Fliam" US 20150312367).

Regarding claim 3, Sullivan and Huici do not explicitly teach claim 3.  However, Fliam teaches The method of Claim 1, wherein the caching gain calculation calculates a burden of not caching the anchor asset on a server and an overall caching gain when the anchor asset is cached on a server. [Fliam – Para 0009: discloses the computing device may transmit an instruction to move the content item from a cool caching device, which may be implemented using the origin server, to a hot caching device, which may be implemented using an edge caching device.  It is well known in the art that “hot caching” is used because of the advantage of reducing processes compared to not caching content.  Therefore, a hot cache method would calculate and compare the burden of not caching to caching]
Sullivan, Huici, and Fliam are analogous in the art because they are from the same field of content delivery [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan and Huici’s content caching in view of Fliam to caching content on servers for the reasons of improving transmission speed by reducing computations.

Regarding Non-transitory computer-readable storage media claims 10 and Apparatus claims 17, claim(s) 10 and 17 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 3. 
Therefore, claim(s) 10 and 17  is/are subject to rejections under the same rationale as applied hereinabove for claims 3.

Claims 5, 6, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Huici as applied to claim 1 above, and further in view of Zhang et al. ("Zhang" US 20130263194).

Regarding claim 5, Sullivan and Huici do not explicitly teach claim 5.  However, Zhang teaches the method of Claim 1, wherein the one or more servers are selected from the plurality of servers based on a caching gain calculation for the anchor asset and the selected variety of assets. [Zhang – Para 0033: discloses whether the cached video segment needs to be replaced with the candidate video segment is determined by judging whether the consolidated gain value of the cached video segment and the consolidated gain value of the candidate video segment in the local server that are obtained according to the cache information, the end-to-end delay, and the popularity meet the replacement condition.  Therefore, a server is selected if the candidate gain value is better than the current cached gain value]
Sullivan, Huici, and Zhang are analogous in the art because they are from the same field of providing content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan and Huici in view of Zhang to server selection for the reasons of caching content that is calculated to be more valuable in regards to system efficiency.

Regarding claim 6, Sullivan and Huici do not explicitly teach claim 6.  However, Zhang teaches the method of Claim 1, wherein the anchor asset and the ordered set of assets are removed from one or more servers of the one or more servers when a second anchor asset is calculated to have a better caching gain calculation than the anchor asset. [Zhang – Para 0011: discloses a replacing unit, configured to replace the cached video segment with the candidate video segment when the consolidated gain value of the cached video segment and the consolidated gain value of the candidate video segment in the local server that are calculated and obtained by the calculating unit meet a replacement condition]
In addition, the rationale of claim 5 is used for claim 6.

Regarding Non-transitory computer-readable storage media claims 12 and 13 and Apparatus claims 18 and 19, claim(s) 12, 13, 18, and 19 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 5 and 6. 
Therefore, claim(s) 12, 13, 18, and 19 is/are subject to rejections under the same rationale as applied hereinabove for claims 5 and 6.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Huici as applied to claim 1 above, and further in view of Bernard et al. ("Bernard" US 20120151511).

Regarding claim 7, Sullivan and Huici do not explicitly teach claim 7.  However, Bernard teaches The method of Claim 1, wherein the arranging the selected variety of assets arranges a particular asset in a specific position within the selected variety of assets based on a value of the specific position. [Bernard – Para 0082: for the content recommendation unit 205 then determines the initial list of recommended content items based on the ratings. This may be done by listing the available content items by decreasing order of rating. For example, as shown in FIG. 8a, the content item 801 with the highest rating (TV7) out of all the available content items would appear first on the initial list of recommended content items. The content item 802 with the second highest rating (TV24) would appear after the first recommended content item 801 (TV7), with the third highest rated content item 803 (TV11) appearing thereafter, and so on]
Sullivan, Huici, and Bernard are analogous in the art because they are from the same field of multimedia recommendations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan and Huici in view of Bernard to arrangements for the reasons of improving user experience by organizing the assets based on a value.

Regarding Apparatus claims 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 7. 
Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claims 7.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sullivan, Huici, and Panagos as applied to claim 9 above, and further in view of Bernard et al. ("Bernard" US 20120151511).

Regarding claim 14,  Sullivan, Huici, and Panagos do not explicitly teach claim 14.  However, Bernard teaches The one or more non-transitory computer-readable storage media of Claim 9, wherein the arranging the selected variety of assets and the anchor asset arranges a particular asset in a specific position within the selected variety of assets based on a value of the specific position. [Bernard – Para 0082: for the content recommendation unit 205 then determines the initial list of recommended content items based on the ratings. This may be done by listing the available content items by decreasing order of rating. For example, as shown in FIG. 8a, the content item 801 with the highest rating (TV7) out of all the available content items would appear first on the initial list of recommended content items. The content item 802 with the second highest rating (TV24) would appear after the first recommended content item 801 (TV7), with the third highest rated content item 803 (TV11) appearing thereafter, and so on]
Sullivan, Huici, Panagos, and Bernard are analogous in the art because they are from the same field of multimedia recommendations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan, Huici, and Panagos in view of Bernard to arrangements for the reasons of improving user experience by organizing the assets based on a value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426